Pursuant to stipulation of counsel for appellant and counsel for respondent filed this day, it is ordered that the decree of settlement of the current account of appellant guardian made and given in the district court of the seventeenth judicial district, in and for the county of Valley, on the sixth day of July, 1932, be vacated and set aside, and the cause is remanded to the district court of Pondera county, Montana, to which the cause has been transferred, for such further proceedings as that court may deem advisable.